Citation Nr: 0711061	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a notice of disagreement was timely filed to 
initiate an appeal of a June 2000 rating decision that 
granted service connection for fibromyalgia effective from 
December 3, 1996, and a left knee disorder effective from 
February 18, 1997?

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for myopia.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Entitlement to service connection for bilateral ankle 
disorders.

7.  Entitlement to service connection for allergic 
dermatitis.

8.  Evaluation of service-connected phimosis with 
circumcision, evaluated as non-compensably disabling from 
July 20, 1999.

9.  Evaluation of service-connected left knee disorder, 
evaluated as 10 percent disabling from February 18, 1997.

10.  Evaluation of service-connected fibromyalgia, evaluated 
as 20 percent disabling from December 3, 1996.

11.  Entitlement to a compensable rating for post-operative 
residuals of a left inguinal hernia.

12.  Entitlement to a compensable rating for a scar on the 
right cornea.

13.  Entitlement to a compensable rating for residuals of a 
fracture of the left ring finger.

14.  Entitlement to a compensable rating for keratosis 
pilaris.

15.  Entitlement to a compensable rating for hepatomegaly due 
to alcohol abuse.

16.  Entitlement to service connection for pancreatitis.

17.  Entitlement to service connection for residuals of a 
cholecystectomy.

18.  Entitlement to service connection for ptosis. 

19.  Entitlement to service connection for diabetes mellitus.

20.  Entitlement to service connection for retinopathy.

21.  Entitlement to service connection for heel spurs.

22.  Entitlement to service connection for plantar fasciitis.

23.  Entitlement to service connection for genu varum (foot 
type).

24.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

25.  Entitlement to service connection for a hiatal hernia.

26.  Entitlement to service connection for gastritis.

27.  Entitlement to service connection for infections of the 
throat, nose, and sinuses and for hay fever, to include as 
due to an undiagnosed illness.

28.  Entitlement to service connection for uveitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to June 
1984 and from November 1990 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2000 and November 2002 decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  In July 2003, the veteran testified at a 
hearing before a Veterans Law Judge.  In June 2004, the Board 
reopened the claim of entitlement to service connection for 
bilateral hearing loss and remanded the appeal for further 
evidentiary development.  

Initially, the Board notes that the Veterans Law Judge that 
conducted the veteran's July 2003 hearing is no longer 
employed by the Board.  The veteran was notified of this fact 
and in December 2006 he waived his right for another hearing.  
Therefore, VA adjudication of the appeal may go forward 
without scheduling another hearing.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

Next, while the June 2004 Board decision listed as issues on 
appeal entitlement to service connection for major 
depression; for muscular changes, to include as due to an 
undiagnosed illness; and for migraine headaches, these issues 
are no longer before the Board because the June 2000 rating 
decision, which granted service connection for fibromyalgia, 
included within the scope of this service connected 
disability muscular changes; the December 2003 rating 
decision that granted service connection for post-traumatic 
stress disorder (PTSD) included within the scope of this 
service connected disability major depression; and a February 
2006 rating decision granted service connection for 
headaches.  

Lastly, while some of the supplemental statements of the case 
list the claim for an increased rating for residuals of a 
fractured ring finger as being for the "right" ring finger, 
it is clear that the May 1986 rating decision granted service 
connection for residuals of a fractured "left" ring finger 
and service connection has never been grated for an injury to 
the "right" ring finger.  Accordingly, the issues on appeal 
are as listed on the first page of this decision and remand.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO granted service 
connection for fibromyalgia effective from December 3, 1996, 
and a left knee disorder effective from February 18, 1997.  

2.  Notice of that June 2000 rating decision, along with 
notice of the appeals process, was mailed to the veteran's 
last address of record in July 2000.

3.  A timely notice of disagreement was not thereafter 
received by VA to the effective dates granted in the June 
2000 rating decision.

4.  In a February 2006 supplemental statement of the case, VA 
advised the veteran of its intent to adjudicate the question 
of whether he perfected his appeal as to the effective dates 
granted in the June 2000 rating decision and provided him 
with notice of the laws and regulations governing this 
question.

5.  Resolving reasonable doubt in the veteran's favor, right 
knee chondromalacia of the patellar is due to an in-service 
disease or injury.

6.  Resolving reasonable doubt in the veteran's favor, right 
ear hearing loss is due to an in-service disease or injury.

7.  Myopia is refractive error.

8.  The preponderance of the evidence is against a finding 
that the veteran currently has hearing loss in his left ear.

9.  The preponderance of the evidence is against a finding 
that bilateral ankle disorders were present in-service; that 
bilateral ankle disorders are related to service; or that 
ankle arthritis manifested itself to a compensable degree 
within a year following separation from active duty.

10.  The preponderance of the evidence is against a finding 
that allergic dermatitis was present in-service or that 
allergic dermatitis is related to service.

11.  Since July 20, 1999, the preponderance of the evidence 
is against showing that the veteran has problems with both 
penile deformity and loss of erectile function.  

12.  Since February 18, 1997, the preponderance of the 
evidence is against showing that the left knee disorder is 
manifested by moderate subluxation and/or instability; 
flexion limited to 45 degrees and/or extension limited to 10 
degrees, even taking into account his complaints of pain.

13.  Since December 3, 1996, the preponderance of the 
evidence is against showing that fibromyalgia is manifested 
by nearly constant symptoms which are refractory to therapy. 

14.  The preponderance of the evidence is against showing 
that the left inguinal hernia is recurrent.

15.  The scar of the right cornea is not productive of active 
pathology, the veteran has a full field of vision, and his 
best corrected visual acuity is 20/20. 

16.  The preponderance of the evidence is against showing 
that the left ring finger is manifested by ankylosis or has 
x-ray evidence of arthritis.

17.  During the pendency of his appeal, the preponderance of 
the evidence is against showing that the veteran's keratosis 
pilaris has been manifested by exfoliation, exudation, or 
itching of an exposed surface or extensive area.

18.  Since August 30, 2002, the preponderance of the evidence 
is against showing that the veteran's keratosis pilaris 
covers at least 5 percent of his entire body, covers at least 
5 percent of exposed areas affected, or requires systemic 
therapy. 

19.  During the pendency of his appeal, the preponderance of 
the evidence is against showing that hepatomegaly due to 
alcohol abuse is manifested by at least moderate cirrhosis of 
the liver with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight, or impairment of 
health or demonstrable liver damage with mild 
gastrointestinal disturbance. 

20.  Since July 2, 2001, the preponderance of the evidence is 
against showing that the veteran's hepatomegaly due to 
alcohol abuse is manifested by at least weakness, anorexia, 
abdominal pain, and malaise and/or intermittent fatigue, 
malaise, and anorexia or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Because the veteran failed to file a notice of 
disagreement to the effective dates granted in the June 2000 
rating decision within one year of VA's mailing notice of 
that decision to him in July 2000, the Board lacks 
jurisdiction to review these issues.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 
20.303 (2006).

2.  Resolving reasonable doubt in the veteran's favor, right 
knee chondromalacia of the patellar was incurred during 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Resolving reasonable doubt in the veteran's favor, right 
ear hearing loss was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

4.  The claim of entitlement to service connection for myopia 
is legally insufficient.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9 (2006); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

5.  Left ear hearing loss was not incurred or aggravated 
during military service or by an already service connected 
disability and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 
(2006).

6.  Bilateral ankle disorders were not incurred or aggravated 
during military service or by an already service connected 
disability and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).

7.  Allergic dermatitis was not incurred or aggravated during 
military service or by an already service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).

8.  Since July 20, 1999, the veteran has not met the criteria 
for a compensable rating for phimosis with circumcision.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.115b, Diagnostic Code 7522 (2006). 

9.  Since February 18, 1997, the veteran has not met the 
criteria for a higher evaluation for a left knee disorder.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2006).

10.  Since December 3, 1996, the veteran has not met the 
criteria for a higher evaluation for fibromyalgia.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5025 
(2006). 

11.  A compensable rating is not warranted for post-operative 
residuals of a left inguinal hernia.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7338 (2006). 

12.  A compensable rating is not warranted for a scar of the 
right cornea.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6009, 
6079 (2006). 

13.  A compensable rating is not warranted for residuals of a 
fracture of the left ring finger.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5003, 5010, 5227 (2006).

14.  The criteria for a compensable rating for keratosis 
pilaris have not been met at any time during the pendency of 
the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Code 7806 (2006).  

15.  The criteria for a compensable rating for hepatomegaly 
due to alcohol abuse have not been met at any time during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.114, Diagnostic Codes 7312, 7345 (2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Codes 7312, 7345 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Jurisdictional Issue

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or in correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the veteran did not timely file a notice 
of disagreement, he was not granted an extension of time to 
file a notice of disagreement, and no additional pertinent 
evidence was received during the time allowed for filing a 
notice of disagreement which would extend the time for 
filing.  

Specifically, the AOJ notified the veteran in a July 2000 
letter that was mailed to his last address of record that a 
June 2000 rating decision granted service connection for 
fibromyalgia effective from December 3, 1996, and a left knee 
disorder effective from February 18, 1997.  An attached VA 
Form 4107 advised him that to appeal the decision he had to 
file a notice of disagreement within one year of the date of 
the letter of notification.  Thus, in order to appeal the 
decision, he had to file a notice of disagreement by July 
2001.  Prior to June 2001, no writing was received from the 
veteran expressing dissatisfaction or disagreement with the 
effective dates assigned by the June 2000 rating decision for 
service connection for fibromyalgia and a left knee disorder.  
See 38 C.F.R. § 20.201 (a notice of disagreement requires a 
written communication expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result; it must be in terms which can 
reasonably be construed as disagreement and a desire for 
appellate review).  In the February 2006 supplemental 
statement of the case, VA advised the veteran of its intent 
to adjudicate the question of whether he perfected his appeal 
as to the effective dates assigned in June 2000 rating 
decision and provided him with notice of the laws and 
regulations governing this question.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

Accordingly, since a timely notice of disagreement was not 
filed by the veteran with regard to the effective dates 
assigned in the June 2000 rating decision, the Board finds 
that there is no jurisdictionally viable appeal pending 
before it as regarding these claims.  Roy; Barnett v. Brown, 
83 F.3d 1380, 1388 (Fed. Cir. 1996) (It is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised sua sponte by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated).  
Therefore, these claims must be dismissed.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as these 
claims are dismissed for lack of jurisdiction, the Board may 
adjudicate the claims regardless of whether the veteran was 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not warranted.

The VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2001, 
August 2004, July 2005, March 2006, and July 2006 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  Moreover, the 
notice provided in March 2006 and July 2006 provided notice 
of the type of evidence necessary to establish a disability 
rating and/or effective date for the disabilities on appeal.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, the claims were 
readjudicated in the July 2006 supplemental statement of the 
case.  See Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. App. 370 (2006) (holding 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Furthermore, in March 2006 and 
again in May 2006 the veteran reported that he had no 
additional evidence to file in support of his claims.  
Therefore, the veteran was not prejudiced by the timing of 
this notice.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical 
records and service personnel records.  The record also shows 
that the appellant reported that he received treatment from 
the San Antonio and South Texas VA Medical Centers as well as 
from Baptist Health System and VA and/or the claimant has 
obtained and associated these records with the claims files.  
The appellant has also been afforded VA examinations in 
February 2000, August 2002, September 2002, March 2006, May 
2006, and June 2006.  There is no pertinent evidence which is 
not currently part of the claims files.  

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard, supra; see also 38 C.F.R. 
§§ 19.9, 19.31 (2006).   

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Service Connection Claims

The veteran contends that he has a right knee disorder, 
hearing loss, myopia, bilateral ankle disorders, and allergic 
dermatitis due to injuries he sustained while in military 
service and/or due to already service connected disabilities.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specifically enumerated disease processes 
including arthritis and sensorineural hearing loss, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

In hearing loss cases regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Right Knee Disorder & Right Ear Hearing Loss

As to entitlement to service connection for a right knee 
disorder, the February 2000 VA examiner opined that the 
veteran had pain in his knees due to an old injury not 
related to his Gulf service.

On the other hand, the June 2006 VA joints examiner opined 
that right knee chondromalacia of the patellar was due to 
military service.  

The Board finds that June 2006 opinion more credible than the 
February 2000 opinion because it was based on a review of the 
record on appeal which included the February 2000 VA 
examination report and, after diagnosing the veteran with an 
identifiable disability (i.e., chondromalacia instead of just 
pain), opined that it was caused by military service which 
service included both service many years before as well as 
during the Persian Gulf War.  Evans, supra.  

Similarly, the May 2006 VA audiological examiner both 
diagnosed the veteran with right ear hearing loss as defined 
by VA at 38 C.F.R.§ 3.385 and opined that it was due to 
military service.  This opinion is not contradicted by any 
medical evidence of record.  Evans, supra.  

Under such circumstances, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the medical 
evidence of record shows that right knee chondromalacia of 
the patella and right ear hearing loss were incurred during 
his military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303.  Accordingly, service connection 
for right knee chondromalacia of the patellar and right ear 
hearing loss is granted. 

Myopia

As to entitlement to service connection for myopia, 38 C.F.R. 
§ 3.303(c) provides that refractive error of vision is not a 
disease or injury within the meaning of applicable 
legislation governing the award of compensation benefits.  
This includes myopia.  See Dorland's Illustrated Medical 
Dictionary 1094, p. 1094 (28th ed. 1994) (myopia is an "error 
of refraction . . .").

Therefore, regardless of the character or quality of any 
evidence that the veteran might submit, myopia cannot be 
recognized as a disability for compensation purposes.  
Because the veteran's myopia is not a disability that has 
been recognized as such for VA compensation purposes, there 
is no legal basis upon which to grant service connection.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303(c), Part 4.  
Moreover, because the veteran's service medical records, 
including examinations dated in August 1977, May 1991, and 
September 1991 show he entered and separated from both 
periods of his active duty with at least normal 20/20 vision, 
the claimant cannot prevail on his claim based on a theory of 
aggravation.  See 38 C.F.R. § 3.303(c); Also see VAOPGCPREC 
 2-90; 55 Fed. Reg. 27757 (1990).  Accordingly, the veteran's 
claim of entitlement to service connection for myopia must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Left Ear Hearing Loss

As to entitlement to service connection for left ear hearing 
loss, while a November 1991 audiological examination 
diagnosed the veteran with hearing loss in the left ear as 
defined by VA and while the May 2006 VA examiner opined that 
current hearing loss was due to military service, the 
audiological examination conducted in May 2006 did not show 
left ear hearing loss as defined by VA.  

The Board finds the May 2006 examination results more 
probative than those conducted in November 1991 because it 
was provided after a review of the record on appeal including 
the November 1991 audiological examination.  Evans, supra.  

Therefore, since a condition precedent for service connected 
is the presence of a current disability, entitlement to 
service connection for left ear hearing loss on a direct and 
secondary basis must be denied.  See 38 C.F.R. §§ 3.303, 
3.310; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); Allen, 
supra (service connection could be granted for a disability 
where a service-connected disability had aggravated a 
nonservice-connected disability).  

Bilateral Ankle Disorders

As to entitlement to service connection for bilateral ankle 
disorders, a June 1980 service medical record shows the 
veteran's treatment for a twisted left ankle and a March 1983 
record shows his treatment for a sprained left ankle.

However, the February 2000 VA joints examiner opined that his 
ankle pain was not due to his Gulf service.  Likewise, the 
June 2006 VA joints examiner opined that none of the 
veteran's service connected orthopedic disabilities 
contributed, exacerbated, or caused any of the other 
orthopedic problems looked at that examination which 
examination included an examination of the ankles.  
Similarly, the June 2006 VA joints examiner also opined that 
both ankles were normal.  These opinions are not contradicted 
by any other medical evidence of record.  Evans, supra.  In 
fact, a review of the record on appeal, including the 2000, 
2002, and 2006 VA examinations does not reveal medical 
opinion evidence linking the alleged disability to military 
service or an already service connected disability.  See 
Rabideau; supra; Allen, supra.  It is also pertinent to point 
out that since the only medical evidence of record related to 
the origins of the veteran's alleged ankle disabilities 
points to it not being due to military service, such negative 
evidence weighs against the claim for direct service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).   Moreover, 
the presumptions found at 38 C.F.R. § 3.307, 3.309 also do 
not help the veteran because the medical records for the 
first post-service year does not contain a diagnosis of 
arthritis in either ankle.  

Accordingly, because the preponderance of the evidence is 
against the claims for direct and secondary service 
connection for bilateral ankle disorders these claims must be 
denied.  38 C.F.R. §§ 3.303, 3.310. 

Allergic Dermatitis

As to entitlement to service connection for allergic 
dermatitis, service medical records dated from February 1979 
to March 1979 document the veteran's treatment for a skin 
rash variously diagnosed as lichenification, an eczematoid 
rash, and/or scabies.  Service medical records from the 
veteran's second period of military service were negative for 
complaints, diagnoses, or treatment for a skin rash.  

Nonetheless, the January 1995 VA general medical examiner 
diagnosed "[s]kin rash in Saudi Arabia in 1991, still 
present, controlled with medical management."

On the other hand, the February 2000 VA skin examiner opined 
that the veteran's allergic dermatitis was seasonal, no 
present on examination, and not related to his Gulf service.  

The Board finds that February 2000 VA examiner's opinion more 
credible than the January 1995 examiner's opinion because the 
1995 opinion must have been provided based on an inaccurate 
medical history provided by the veteran because his service 
medical records for his Gulf service were negative for 
complaints or treatment for a skin rash.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion).  Moreover, a review of the 
record on appeal including the February 2000, August 2002, 
and 2006 VA examinations does not reveal any other medical 
opinion evidence linking the claimed condition to military 
service or an already service connected disability.  See 
Rabideau, supra; Allen, supra.  It is also pertinent to point 
out that since the only probative medical evidence of record 
related to the origins of the veteran's alleged skin 
disabilities points to it not being due to military service, 
such negative evidence weighs against the claim for direct 
service connection.  See Maxson, supra.

Therefore, because the preponderance of the evidence is 
against the claims of direct and secondary service connection 
for allergic dermatitis these claims must be denied.  
38 C.F.R. §§ 3.303, 3.310. 

The Higher Evaluation Claims

The veteran contends that his phimosis with circumcision, 
left knee disorder, fibromyalgia, left inguinal hernia, right 
cornea scar, left ring finger disability, keratosis pilaris, 
and hepatomegaly due to alcohol abuse have increased adverse 
symptomatology that warrants the assignment of increased 
ratings.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  

As to the phimosis with circumcision, the left knee disorder, 
and fibromyalgia, in cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

As to the left inguinal hernia, right cornea scar, left ring 
finger, keratosis pilaris, and hepatomegaly due to alcohol, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2006), when assigning a disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2006). 

Phimosis with Circumcision

A June 2000 rating decision granted entitlement to service 
connection for phimosis with circumcision and rated it as 
non-compensably disabling by analogy to 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7522 (deformity of the penis with 
erectile dysfunction), effective from July 20, 1999.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent 
rating is assigned for deformity of the penis with loss of 
erectile power. 

With the above criteria in mind, a review of the record on 
appeal including the results from the veteran's February 2000 
VA intestinal and general examinations as well as the results 
from the May 2006 VA genitourinary, scars, and general 
examinations do not show any evidence of deformity and loss 
of erectile power.  

Specifically, both the February 2000 VA intestinal and 
general examiners opined that he had a normal penis.  The 
February 2000 general examiner also opined that the veteran 
was status post phimosis with circumcision without residuals.  
Likewise, the May 2006 scars examiner opined that his penis 
was not deformed.  Similarly, the May 2006 genitourinary 
examiner opined that his penis was not deformed and he had no 
problem with achieving an erection.  While in another part of 
the May 2006 genitourinary examination the examiner also 
opined that the veteran had mild difficulty with erectile 
dysfunction, it was thereafter opined that this problem was 
unrelated to his circumcision procedure and his use of 
Viagra.  Furthermore, the May 2006 general examiner opined 
that the veteran had a circumcision carried out in 1998 with 
good results, no residual abnormality, and no subsequent 
impotence.  These opinions are not contradicted by any 
medical evidence of record.  Evans, supra.  

Therefore, since the veteran's service-connected disability 
does not result in deformity and loss of erectile power he 
does not meet the criteria for a compensable evaluation under 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

The Left Knee

A June 2000 rating decision granted entitlement to service 
connection for a left knee disorder and rated it as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective from February 18, 1997.  In a subsequent 
March 2001 statement of the case the RO conceded that the 
veteran's service connected left knee disorder is also 
ratable as limitation of motion under Diagnostic Codes 5260 
and 5261. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, moderate 
recurrent subluxation or lateral instability will be rated as 
20 percent disabling.  Severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability provided that the 
degree of disability is compensable under each set of 
criteria. VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability..." Id.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Code 5257, a review of the record on appeal 
including the results from the veteran's February 2000 VA 
joints examination, August 2002 VA hand, thumb, and finger 
examination, and the 2006 VA examinations do not show any 
evidence of moderate instability.

Specifically, the February 2000 VA joints examiner opined 
that the left knee was stable, the August 2002 VA hand, 
thumb, and finger examiner opined that, while the veteran 
came to the examination wearing a knee brace, the left knee 
had no evidence of instability, and the June 2006 VA joints 
examiner opined that, while the veteran came to the 
examination wearing a knee brace, the left knee showed no 
evidence of ligament laxity or instability.  The record is 
devoid of any medical opinion evidence that contradicts these 
three opinions as to the severity of the veteran's left knee 
instability.  Evans, supra. 

Therefore, because there is no evidence in the record that 
suggests "moderate" subluxation or instability in the left 
knee, an increased rating for left knee instability is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson, supra.

As to Diagnostic Codes 5260 and 5261, a review of the record 
on appeal including the results from the veteran's February 
2000 VA joints examination, August 2002 VA hand, thumb, and 
finger examination, and the 2006 VA examinations show that 
his left knee's range of motion, at its worst, was 0 to 100 
degrees.  (Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2006)).  

Therefore, because left knee flexion is not limited to 45 
degrees and extension is not limited to 10 degrees, neither 
compensable nor separate compensable ratings are warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  See 
VAOPGCPREC 09-04.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, supra, the 
salient point is that even though the veteran complains of 
pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead 
the Board to conclude that the functional losses he 
experiences in his left knee equates to the criteria for 
compensable or separate compensable ratings under Diagnostic 
Code 5260 or Diagnostic Code 5261.  

Specifically, the veteran complained to the VA examiners of 
chronic left knee pain aggravated by activity and weather 
change.  However, the February 2000 VA joints examiner opined 
that the joint was not painful, left knee motion was not 
limited by pain, fatigue, weakness, or lack of endurance, and 
there was no evidence of painful motion.  The August 2002 VA 
hand, thumb, and finger examiner opined that, while the left 
knee was tender to palpation, range of motion of the left 
knee was normal at 0 to 140 degrees.  Likewise, the June 2006 
VA joints examiner opined that range of motion of the left 
knee was normal at 0 to 140 degrees and that he found no 
objective evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination, or lack of 
endurance.  The June 2006 VA examiner also opined that the 
veteran's left knee sprain had resolved without any sequelae 
and without any evidence of limitation of motion. 

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for 
compensable or separate compensable ratings under either 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic 
Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a; 
DeLuca, supra.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra.

Fibromyalgia

A June 2000 rating decision granted entitlement to service 
connection for fibromyalgia and rated it as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(fibromyalgia), effective from December 3, 1996.  

In this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5025 
provides that fibromyalgia is evaluated where the evidence 
shows widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 20 percent rating is 
warranted where the symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  Id.  A rating of 40 percent is warranted where the 
symptoms are constant, or nearly so, and refractory to 
therapy.  Id.

With the above criteria in mind, a review of the record on 
appeal including the results from the veteran's February 2000 
fibromyalgia VA examination, August 2002 fibromyalgia VA 
examination, and the June 2006 VA joints VA examination do 
not show that the veteran suffers from nearly constant 
symptoms that are refractory to therapy.  

In this regard, the veteran told the February 2000 
fibromyalgia VA examiner that his symptoms were alleviated by 
Ibuprofen and ointments and his symptoms were episodic (i.e., 
occurring approximately two times a week).  At the August 
2002 fibromyalgia VA examination, it was opined that there 
was no evidence on examination of fibromyalgia as well as 
opined that the physical findings today do not meet the 
criteria for fibromyalgia.  Likewise, the June 2006 VA joints 
examiner opined that the veteran's diagnosis of fibromyalgia 
is not supported by clinical examination. 

Accordingly, because by the veteran's own admissions his 
symptoms are periodic and treatable and because fibromyalgia 
was not found at the two most recent VA examinations, the 
Board finds that his fibromyalgia does not warrant a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5025.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

With respect to the consideration of functional loss due to 
pain, the Board finds that as fibromyalgia has been 
determined to be a "nonarticular" rheumatic disease, 
objective impairment of the musculoskeletal function, 
including limitation of joints, is not considered to be 
present, in contrast to the usual findings in "articular" 
rheumatic diseases, and that consequently, 38 C.F.R. §§ 4.40, 
4.45 do not apply.  See 64 Fed. Reg. 32410-32411 (June 17, 
1999).  

Left Inguinal Hernia

Historically, a May 1986 rating decision granted service 
connection for post-operative residuals of a left inguinal 
hernia and rated it as noncompensably disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7338 (inguinal hernia).

In this regard, 38 C.F.R. § 4.114, Diagnostic Code 7338 
provides a 10 rating when the hernia is postoperative and 
recurrent, readily reducible, and well supported by a truss 
or a belt.

With the above criteria in mind, a review of the record on 
appeal including the results from the veteran's February 2000 
VA general examination, August 2002 VA digestive system 
examination, the May 2006 genitourinary VA examination, and 
the May 2006 VA general surgical examination do not show that 
the veteran's hernia is recurrent.  

Specifically, the February 2000 VA general examiner opined 
that the veteran had hernia repair without any evidence of 
recurrence.  The August 2002 VA digestive system examiner 
opined that no hernia was present.  The May 2006 VA 
genitourinary examiner opined that the claimant did not have 
a recurrent hernia, discomfort, and did not wear a support.  
And the May 2006 VA general surgical examiner opined that the 
claimant did not have a recurrent hernia, discomfort, and did 
not wear a support.  No competent medical evidence 
contradicts the above VA examiners findings.  Evans, supra.  

Therefore, because the veteran's adverse symptomatology does 
not include a recurrent hernia, a compensable evaluation is 
not warranted under 38 C.F.R. § 4.114, Diagnostic Code 7338. 



Right Cornea Scar

Historically, a May 1986 rating decision granted service 
connection for a scar of the right cornea due to a foreign 
body and rated it as noncompensably disabling under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (unhealed eye injuries).  

Diagnostic Code 6090 provides 10 percent to 100 percent 
ratings for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  See 38 C.F.R. § 4.84a.  Where a veteran 
has 20/40 vision in both eyes, a noncompensable evaluation is 
in order.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  

With the above criteria in mind, a review of the record on 
appeal including the results from the veteran's February 
2000, September 2002, and May 2006 VA eye examinations do not 
show any evidence of active pathology.  

Specifically, at the February 2000 VA eye examination, while 
the veteran complained of periodic right eye problems, his 
corrected vision was 20/20, bilaterally.  Extraocular 
movement (EOM) was full.  He had no afferent papillary 
defect.  The conjunctiva and iris were within normal limits, 
the cornea and lens were clear, and the anterior chamber was 
quiet.  Vessels and optic nerve were within normal limits.  
Diplopia field and visual field testing were not indicated.  
There was no diplopia.  No diagnosis was made as to the right 
eye as it relates to the service connected foreign body 
injury.  

Likewise, at the September 2002 VA eye examination, while the 
veteran complained of periodic right eye "twitching," 
adverse symptomatology was limited to the right eye 
demonstrating a 2 millimeter (mm) faint foreign body opacity 
out of the visual axis and the lens demonstrating 1+ 
posterior subcapsular cataract.  Otherwise, corrected vision 
was 20/20, bilaterally, EOM was full, visual fields were 
full, pupils were round, equal, react to light, and an 
afferent papillary defect was not present.  The lids had mild 
edema.  The conjunctiva and iris were within normal limits 
and the anterior chamber was quiet.  Cup to disc ration was 
0.3/0.5, optic nerves were asymmetric, maculae demonstrates 
microaneurysms, vessels were within normal limits, and the 
periphery microaneurysms and dot hemorrhages.  Diplopia field 
and visual field testing were not indicated.  There were no 
diplopia or visual field defects.  The diagnoses included 
right eye corneal opacity secondary to foreign body, well-
healed, and not in the visual axis.  

Similarly, at the May 2006 VA eye examination, while the 
veteran complained of periodic right eye getting red, 
swollen, and puffy, adverse symptomatology was limited to a 
faint 1 mm stromal scar located inferior to the temporal of 
the right eye.  Otherwise, corrected vision was 20/20; he had 
no diplopia or pain; pupils were round, equal, reactive to 
light; EOM was full; visual fields were full; left lower lid 
(LLL), conjunctiva, and iris were normal; the visual axis 
showed no evidence of erosion; lens were +1 NS (not 
significant); Max was normal; and vit was normal.  Diplopia 
field and visual field testing were not indicated.  There 
were no diplopia or visual field defects.  Thereafter, it was 
opined that, while the veteran had a corneal scar of the 
right eye secondary to a metal foreign body injury occurring 
while on active duty, he had "[n]o residuals vision defect 
(visual acuity is 20/20), nor residual visual field defect 
(Golmann Visual fields)[,] nor recurrent erosion epithelial 
defect present . . . At current . . . ., the veteran is not 
visually disabled."

The above medical opinions are not contradicted by any other 
medical evidence of record.  Evans, supra.  

In summary, a review of the record on appeal fails to show 
that any examiner has ever reported any current impairment of 
vision or any other function resulting from the scar of the 
right cornea due to a foreign body.  Moreover, no active 
pathology is shown.  In addition, the veteran has a corrected 
visual acuity of at least 20/20 in his right eye.  Therefore, 
because the veteran's adverse symptomatology does not include 
any chronic adverse symptomatology a compensable evaluation 
is not warranted under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6009, 6079.  



Left Ring Finger

Historically, a May 1986 rating decision granted service 
connection for residuals of a fractured left ring finger and 
assigned a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.

In this regard, the Board notes that the criteria for rating 
finger disabilities changed during the pendency of the 
appeal, effective from August 26, 2002.  See 67 Fed. Reg. 
48784-87 (Jul. 26, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5227 
(2006).  However, because the veteran was provided notice of 
the old and new criteria for rating disabilities of the 
fingers in the March 2003 supplemental statement of the case, 
the Board may adjudicate this claim.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  In this regard, while the Board 
may apply the old criteria to rating finger disabilities to 
the entire period during which the appeal has been pending, 
it may only apply the new criteria to rating finger 
disabilities to the period since August 26, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Old Diagnostic Code 5227 provided a noncompensable rating for 
ankylosis of the forth (ring) and fifth finger whether on the 
minor or major hand.  38 C.F.R. § 4.71a (2002).  A note to 
old Diagnostic Code 5227 provided that extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic 
Codes 5152 through 5156.  Id.

Likewise, new Diagnostic Code 5227 provides a noncompensable 
rating for ankylosis, favorable or unfavorable, of the little 
or ring finger whether on the minor or major hand. 38 C.F.R. 
§ 4.71a (2006).  A note to new Diagnostic Code 5227 states 
that VA will consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

With the above criteria in mind, a review of the record on 
appeal including the results from the veteran's February 2000 
VA finger examination, August 2002 VA finger examination, and 
May 2006 VA joints examination does not show any evidence of 
ankylosis of the left ring finger.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  In fact, the February 2000 VA 
finger examiner opined there was no ankylosis.  In the 
absence of ankylosis, the Board may not rate his service-
connected left ring finger as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Likewise, in the absence of 
ankylosis it would also be improper for the Board to rate the 
veteran's disability as an amputation.  Consequently, a 
compensable rating is not warranted for the veteran's 
service-connected left ring finger under old or new 
Diagnostic Code 5227.  38 C.F.R. § 4.71a.  

As to Diagnostic Codes 5003 and 5010, the Board notes that 
they allow a compensable rating provided the record includes 
x-ray evidence of arthritis and some limitation of motion of 
the joint.  38 C.F.R. § 4.71a.  

In this regard, treatment records are negative for 
complaints, diagnoses, or treatment as to the left ring 
finger.  Moreover, while at the February 2000 VA finger 
examination, the left ring finger had a one centimeters (cm) 
gap between the median transverse fold of the palm and the 
tip of the finger, the veteran did not have pain with flexion 
or extension of the finger.  It was thereafter opined that 
the joint was not painful and the finger had normal range of 
motion.  It was also opined that there was no objective 
evidence of pain.  Similarly, at the August 2002 VA finger 
examination the left ring finger had no deformity, 
discoloration, swelling, or distinct difference between it 
and the other finger.  He could form fists.  However, his 
hands were tender to palpation.  Likewise, at the May 2006 VA 
joints examination, the left ring finger metacarpophalangeal 
joint motion was 0 to 90 degrees, proximal interphalangeal 
joint motion was 0 to 105 degrees, and distal interphalangeal 
joint motion was 0 to 60 degrees.  The finger had localized 
tenderness but no swelling, effusion, or restricted range of 
motion.  Grip strength was good and muscle strength was 5/5.  
X-rays were negative for arthritis.  Thereafter, the 
diagnosis was history of fractured left ring finger that is 
healed with no residuals including no evidence of arthritis, 
ligament laxity, limitation of motion, or other evidence of 
impaired finger function.

In summary, while the record shows that the veteran has lost 
some left ring finger flexion because of pain, there is no x-
ray evidence of arthritis in that minor joint.  Therefore, 
the Board finds that a compensable rating is not warranted 
for the veteran's left ring finger disability under 
Diagnostic Codes 5003 and 5010.  38 C.F.R. § 4.71a.

Keratosis Pilaris

Historically, a November 1997 rating decision granted service 
connection for keratosis pilaris of the inner thighs, back, 
and lower extremities and rated it as noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(eczema).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590, 49,596 (2002) (codified at 38 C.F.R. § 4.118, et seq. 
(2006)).  However, because the veteran was provided notice of 
the old and new criteria for rating skin disabilities in the 
February 2006 supplemental statement of the case, the Board 
may adjudicate this claim.  Bernard, supra.  In this regard, 
while the Board may apply the old criteria to rating skin 
disabilities to the entire period during which the appeal has 
been pending, it may only apply the new criteria to rating 
skin disabilities to the period since August 30, 2002.  
Kuzma, supra.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), a 10 
percent disability rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006), a 10 
percent disability rating is warranted for dermatitis eczema 
if it affects at least 5 percent, but less than 20 percent, 
of the entire body; or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period. 

As to the old criteria, a review of the record on appeal 
including the results from the veteran's February 2000 VA 
intestines and skin examinations, August 2002 fibromyalgia 
and liver VA examinations, and May 2006 VA diabetes mellitus 
and skin examinations do not show any evidence of keratosis 
pilaris with exfoliation, exudation, or itching.  Likewise, 
as to the new criteria, since August 30, 2002, a review of 
the record on appeal fails to show any evidence of keratosis 
pilaris affecting least 5 percent of the entire body, at 
least 5 percent of exposed areas affected, or a needed for 
systemic therapy.  

Specifically, at the February 2000 VA intestines examination 
it was opined that his keratosis pilaris had resolved and was 
asymptomatic.  Likewise, the February 2000 VA skin examiner 
noted that examination did not disclose any skin rashes and 
opined that keratosis pilaris had resolved and was 
asymptomatic.  Similarly, at the August 2002 fibromyalgia and 
liver VA examinations, it was opined that no dermatological 
disease was detected.  Moreover, at the May 2006 diabetes 
mellitus VA examination, it was opined that skin examination 
revealed no active skin disease.  Furthermore, at the May 
2006 skin VA examination it was opined that the veteran had a 
normal skin examination.

Therefore, since keratosis pilaris was not clinically 
manifested by exfoliation, exudation, or itching on an 
exposed surface or extensive area, a compensable evaluation 
is not in order under the old rating criteria for the entire 
time the appeal had been pending.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  Likewise, since keratosis 
pilaris does not affect at least 5 percent of the appellant's 
entire body, at least 5 percent of exposed areas affected, or 
require systemic therapy, a compensable evaluation is not in 
order under the new criteria since August 30, 2002.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Hepatomegaly due to Alcohol Abuse

A May 1986 rating decision granted entitlement to service 
connection for hepatomegaly due to alcohol abuse and rated it 
as non-compensable by analogy to 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (hepatitis infection).  A June 2000 
rating decision thereafter confirmed and continued the non 
compensable rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7312 (cirrhosis of the liver).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for liver 
disabilities, effective July 2, 2001.  See 66 Fed. Reg. 
29486-29489 (May 31, 2001) (codified at 38 C.F.R. § 4.114, et 
seq.  (2006)).  

However, because the veteran was provided notice of the old 
and new criteria for rating disabilities of the liver in the 
February 2006 supplemental statement of the case, the Board 
may adjudicate this claim.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  In this regard, while the Board 
may apply the old criteria to rating liver disabilities to 
the entire period during which the appeal has been pending, 
it may only apply the new criteria to rating liver 
disabilities to the period since July 2, 2001.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7312 (2001), a 30 
percent disability rating was warranted for moderate 
cirrhosis of the liver with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight, or 
impairment of health. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2001), a 10 
percent disability rating was warranted for hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  

Moreover, under the old criteria, ratings of digestive 
disabilities under 38 C.F.R. § 4.114, Diagnostic Codes 7301 
to 7329 (2001), inclusive, were not to be combined with each 
other.  A single evaluation was be assigned under the 
Diagnostic Code which reflected the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warranted such 
elevation.

New 38 C.F.R. § 4.114, Diagnostic Code 7312 (2006), provides 
a 10 percent rating for cirrhosis of the liver manifested by 
symptoms such as weakness, anorexia, abdominal pain, and 
malaise.  

New 38 C.F.R. § 4.114, Diagnostic Code 7345 (2006), provides 
a 10 percent rating for chronic liver disease without 
cirrhosis when manifested by intermittent fatigue, malaise, 
and anorexia or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period. 

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2006).

Moreover, under new 38 C.F.R. § 4.114 (2006), ratings of 
digestive disabilities under Diagnostic Codes 7301 to 7329, 
inclusive, may be combined with each other.

As to the old criteria, a review of the record on appeal 
including the results from the veteran's February 2000 
intestines, general, and liver examinations, August 2002 
liver and digestive condition examinations, and May 2006 VA 
liver examination do not show any evidence of moderate 
cirrhosis of the liver with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight, or 
impairment of health or demonstrable liver damage with mild 
gastrointestinal disturbance.  Likewise, as to the new 
criteria, since July 2, 2001, a review of the record on 
appeal fails to show any evidence of cirrhosis of the liver 
manifested by symptoms such as weakness, anorexia, abdominal 
pain, and malaise and/or intermittent fatigue, malaise, and 
anorexia or incapacitating episodes.

Specifically, at the February 2000 VA liver examination, the 
veteran denied experiencing any of the following problems 
because of his hepatomegaly due to alcohol abuse: vomiting, 
hematemesis, melena, colic, abdominal pain, distention, 
nausea, duration, frequency, fatigue, weakness, or 
depression.  The veteran also reported that he does not 
receive any type of treatment.  It was also noted that he 
only had a history of hepatitis B.  On examination, it was 
opined that the veteran was negative for the following:  
ascites; weight gain or loss; steatorrhea; malnutrition; 
hematemsis; melena; pain or tenderness; an enlarged liver; 
superficial abdominal veins; lost muscle strength and 
wasting; or any other symptoms of liver disease including 
pulmonary arrhythmia and spider angiomata.  

At the February 2000 VA intestines examination, the veteran 
complained of episodes of diarrhea one to two times a week 
with three or four stools a week and approximately a ten 
pound weight lose in the last two years.  On examination, he 
weighed 168 pounds with his weight change in the last year 
was three to four pounds.  His diagnoses included 
hepatomegaly due to alcohol abuse.  

At the February 2000 VA general examination, it was also 
opined that the veteran appeared normal and was not in acute 
distress.  

Likewise, at the August 2002 VA liver examination, the 
veteran denied any knowledge of any serious liver disease or 
hepatitis.  On examination, he was well developed and well 
nourished.  The abdomen was soft, there was no tenderness or 
masses, the organs were within normal limits, and there was 
no hepatomegaly detected.  Laboratory results thereafter 
showed no evidence of hypertension B or C.  

Similarly, at the August 2002 VA digestive condition 
examination, while the veteran reported a history of 
diarrhea, mild epigastric distress, and some regurgitation, 
he also reported that since his cholecystectomy his 
gastrointestinal symptoms had all improved.  None of his 
problems were opined to be due to his hepatomegaly due to 
alcohol abuse.  On examination, he weighed 165 pounds. 

Furthermore, at the May 2006 VA liver examination, the 
examiner opined that a review of the record on appeal failed 
to reveal any abnormal blood tests or active liver disease.  
It was thereafter opined that the veteran did not experience 
problems with anorexia, portal hypertension, weight loss, 
weakness, splenomegalu, biliary colic, nausea, or vomiting.  
On examination, adverse symptomatology was limited to an 
enlarged liver.  Otherwise, he had no tenderness, ascites, 
portal hypertension, superficial abdominal veines, or 
splenomegally.  He weighed 168 pounds.  While the examiner 
also reported that the veteran had problems with malaise and 
abdominal pain, it was opined that these problems were not 
due his hepatomegaly due to alcohol abuse.  It was thereafter 
opined that the veteran did not have chronic liver disease; 
did not have any incapacitating episodes with symptoms such 
as fatigue, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain; did not have symptoms severe enough to 
cause bed rest; did not have debilitating gastrointestinal 
problems; did not have extrahepatic manifestations of liver 
disease; did not have vasculitis; did not have evidence of 
cirrhosis of the liver; did not have hepatitis; did not have 
hepatitic encephalopathy; did not have hemorrhage from 
varices; and did not have portal hypertension.  

The record is devoid of any medical opinion evidence that 
contradicts these opinions as to the severity of the 
veteran's hepatomegaly due to alcohol abuse.  Evans, supra. 

Therefore, since the veteran's adverse symptomatology because 
of hepatomegaly due to alcohol abuse is an enlarged liver 
with no evidence of dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight, or impairment of 
health or demonstrable liver damage with mild 
gastrointestinal disturbance, a compensable evaluation is not 
in order under the old rating criteria for the entire time 
the appeal had been pending.  38 C.F.R. § 4.114, Diagnostic 
Codes 7312, 7345 (2001).  Likewise, since the veteran's 
adverse symptomatology because of hepatomegaly due to alcohol 
abuse is an enlarged liver with no evidence of weakness, 
anorexia, abdominal pain, and malaise and/or intermittent 
fatigue, malaise, and anorexia or incapacitating episodes, a 
compensable evaluation is not in order under the new criteria 
since July 2, 2001.  38 C.F.R. § 4.114, Diagnostic 
Codes 7312, 7345 (2006).


Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his service connected 
disorders interfere with his obtaining and/or maintaining 
employment, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2006).  Although the veteran has described his 
problems as so bad that he has difficulty obtaining and/or 
maintaining employment, the evidence does not objectively 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that any of his service connected disabilities, acting alone, 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, the personal hearing testimony, or the lay 
statements filed in support of the claims.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the diagnosis of a current 
disability, its' origins, or the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements are not probative 
evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, to the 
extent outlined above, the preponderance of the evidence is 
against the veteran's claims and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, to the extent outlined above, the claims must be 
denied.



ORDER

The Board lacks jurisdiction to review a June 2000 rating 
decision that granted service connection for fibromyalgia 
effective from December 3, 1996, and a left knee disorder 
effective from February 18, 1997.

Service connection for right knee chondromalacia of the 
patellar is granted.

Service connection for right ear hearing loss is granted.

Service connection for myopia is denied.

Service connection for left ear hearing loss is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for allergic dermatitis is denied.

A compensable evaluation for phimosis with circumcision is 
not warranted at any time since July 20, 1999.

A rating in excess of 10 percent for a left knee disorder is 
not warranted at any time since February 18, 1997.

A rating in excess of 10 percent for fibromyalgia is not 
warranted at any time since December 3, 1996.

A compensable rating for post-operative residuals of a left 
inguinal hernia is denied.

A compensable rating for a right cornea scar is denied.

A compensable rating for residuals of a fractured left ring 
finger is denied.

A compensable rating for keratosis pilaris is denied.

A compensable rating for hepatomegaly due to alcohol abuse is 
denied.


REMAND

As to entitlement to service connection for ptosisis, 
diabetes mellitus, retinopathy, heel spurs, plantar 
fasciitis, genu varum foot type, GERD, a hiatal hernia, 
uveitis, and infections of the throat, nose, and sinuses as 
well as for hay fever, the appeal was remanded in June 2004, 
in part, to obtain medical opinions as to the relationship, 
if any, between current disabilities and military service 
and/or between current disabilities and already service 
connected disabilities.  

As to the claim of entitlement to service connection for 
infections of the throat, nose, and sinuses as well as for 
hay fever, the appeal was also remanded in June 2004 to 
obtain medical opinions as to whether any of the disorders 
were caused by an undiagnosed illness.  

While the veteran was thereafter afforded VA examinations in 
2006, the requested opinions were not provided.  Accordingly, 
another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not satisfied, the Board itself errs in failing to ensure 
compliance).  

As to entitlement to service connection for hay fever, given 
the fact that service entry examinations are positive for a 
history of hay fever, on remand, the veteran must also be 
provided notice of the new standard of review governing 
aggravation claims as well as provided with a VA examination 
that provides necessary medical opinion evidence.  See 
38 C.F.R. § 3.303; VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004) (to rebut the presumption of soundness under 
38 U.S.C.A. § 1132, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service).  

As to entitlement to service connection for pancreatitis, 
while the May 2006 VA liver examiner opined that "[o]n the 
bases of history and physical examination - He has no 
pancreatic condition . . .," the October 2006 treatment 
records from Baptist Health System, filed by the veteran with 
the Board without waiver of RO review, included an October 
2006 liver computerized tomography (CT) which showed chronic 
and acute pancreatitis.  Given the above conflicting opinions 
as to whether the veteran has pancreatitis, a remand for a 
clarifying medical opinion is required.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  A remand is also required because 
the veteran did not waive RO review after filing this 
additional pertinent evidence with the Board.  See 38 C.F.R. 
§ 19.31 (2006).

As to entitlement to service connection for residuals of a 
cholecystectomy, the August 2002 VA digestive system examiner 
opined that he had "no residual abnormalities," the May 
2006 VA genitourinary examiner opined that the patient does 
not have gastrointestinal symptoms secondary to the 
cholecystectomy," and the May 2006 VA general surgical 
examiner opined that "[t]he patient does not have 
gastrointestinal symptoms secondary to the cholecystectomy."  
On the other hand, the May 2006 liver examiner opined that 
the veteran had gastrointestinal symptoms secondary to his 
cholecystectomy.  Given the above conflicting opinions as to 
whether the veteran has a current disability due to his 
cholecystectomy, a remand for a clarifying medical opinion is 
required.  38 U.S.C.A. § 5103A(d).

As to entitlement to service connection for gastritis, the 
May 2006 VA liver examiner reported that "[p]atient has 
gastritis, service connected, mildly symptomatic."  However, 
the Board cannot tell from the face of the examination report 
it the above statement is an opinion that it is at least as 
likely as not that current gastritis was caused by military 
service or that the examiner mistakenly thought that the 
claimant was already service connected for gastritis.  
Therefore, a remand for a clarifying medical opinion is also 
required.  Id.





Accordingly, these issues are REMANDED for the following 
actions:

1.  The claims files must be forwarded to 
the appropriate 2006 VA examiner to 
obtain answers to the following 
questions.  If any of the examiners are 
no longer available, then a new 
examination must be conducted.  In that 
instance, the claims folders must once 
again be made available for review by the 
examiner.  Thereafter, the appropriate 
examiner must provide an answer to the 
following questions:

a.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran suffers from any 
residuals from his cholecystectomy 
and, if so, what is the diagnosis of 
that residual?

b.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran suffers from 
pancreatitis?

Note:  In providing an answerer to 
the above questions, the physician 
should comment on the conflicting 
opinions found in the claims files. 

c.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any current ptosisis, diabetes 
mellitus, retinopathy, heel spurs, 
plantar fasciitis, genu varum foot 
type, GERD, a hiatal hernia, 
gastritis, pancreatitis, residuals 
of a cholecystectomy, and/or uveitis 
was caused or aggravated by military 
service?

Note:  As to entitlement to service 
connection for gastritis, the 
physician should comment on the 
statement made by the May 2006 liver 
examiner. 

d.  Is it at least as likely as not 
that any current ptosisis, diabetes 
mellitus, retinopathy, heel spurs, 
plantar fasciitis, genu varum foot 
type, GERD, a hiatal hernia, 
gastritis, pancreatitis, residuals 
of a cholecystectomy, and/or uveitis 
was caused or aggravated by an 
already service connected 
disability.

e.  Is it at least as likely as not 
that diabetes mellitus manifested 
itself to a compensable degree in 
the post-service year?

f.  Does the veteran suffer from 
chronic infections of the throat, 
nose, and sinuses as well as hay 
fever?  

        If so, are any symptoms 
associated with a known clinical 
diagnosis?  

        If the symptoms are associated 
with a known clinical diagnosis, for 
each diagnosed disorder address 
whether it is at least as likely as 
not that: (1) the disorder had its 
onset during his military service, 
or (2) was caused by an incident 
that occurred during his period of 
military service, to include service 
in the Southwest Asia theater of 
operations during the Gulf War?  


        If the symptoms cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by chronic 
infections of the throat, nose, and 
sinuses as well as hay fever, as 
established by history, physical 
examination, and laboratory tests, 
that have either (1) existed for 6 
months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period?  

g.  As to hay fever, is it clear and 
unmistakable (i.e., undebatable) 
that the veteran's hay fever existed 
prior to his entry onto active duty?  
Is it clear and unmistakable that 
the veteran's hay fever was not 
aggravated by his active duty?

Note:  The physicians are advised 
that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The physicians are advised that the 
term "aggravation" is defined for 
legal purposes as a worsening of the 
underlying condition versus a 
temporary flare-up of symptoms.  

In providing the above opinions, the 
physicians should take into account 
the veteran's in-service and post-
service work history.  

The physicians are also requested to 
provide a rationale for all opinions 
expressed and are advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the report.  

If further specialty studies are 
necessary to answer the above 
questions they must be undertaken.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken in 
accordance with Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.  

3.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is to make a 
determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received since the July 2006 SSOC and any 
evidence not received, as well as all 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal including the recent amendments to 
38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


